Citation Nr: 1444725	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  10-01 795	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for a disability claimed as memory loss. 

2.  Entitlement to service connection for obstructive sleep apnea.

3.  Whether new and material evidence has been received for a claim for service connection for right hip/leg disability (including pain and numbness). 

4.  Whether new and material evidence has been received for a claim for service connection for residuals of left shoulder injury. 

5.  Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to a rating in excess of 20 percent for intervertebral disc syndrome (IVDS) of the lower back.

7.  Entitlement to a rating in excess of 10 percent for degenerative arthritis of the cervical spine.

8.  Entitlement to a rating in excess of 10 percent for lumbosacral radiculopathy of the left leg.  

9.  Entitlement to a compensable rating for pes planus.

10.  Entitlement to a compensable rating for hypertension.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran had active service from May 1999 to November 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  

As a matter of clarification, the record does not contain a prior rating action denying a claim for service connection for memory loss; therefore the issue has been characterized on the title page as a claim for service connection. 

With regard to the claims for service connection for the right leg/hip and left shoulder disabilities, the Board must make the preliminary determination of whether new and material evidence has been received before proceeding further, because this initial determination affects the Board's jurisdiction to adjudicate these claims on their underlying merits.  See Barnett v. Brown, 83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 2001); see VAOPGCPREC 05-92.  As explained below, additional development is needed before this determination is made. 

A video conference was held before the undersigned Veterans Law Judge (VLJ) in May 2014.

The issues of whether new and material evidence has been received to reopen the claims for service connection for right leg/hip and left shoulder disabilities; entitlement to service connection, memory loss and sleep apnea; and higher ratings for PTSD, lumbar spine disability, left leg disability, cervical spine disability, bilateral pes planus, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran does not have a separate disability of memory loss that is related to military service and that is not included in his service-connected PTSD.






CONCLUSION OF LAW

The criteria to establish service connection for memory loss are not met or approximated. 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The duty to notify was satisfied prior to the initial RO decision by way of an October 2007 letter that informed him of his duty and VA's duty for obtaining evidence.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, notice of the evidence and information necessary to establish a disability rating and an effective date was also contained in the notice.  Smith v. Shinseki, 24 Vet. App. 40, 49 (2010).

VA also has a duty to assist the Veteran in the development of a claim, which includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  His STRs, private treatment records, VA treatment records, and lay statements have been obtained.  The Veteran received VA examinations which were thorough in nature and adequate for the purposes of deciding the claim.

There is no indication or allegation that any other relevant evidence remains outstanding, and the duty to assist has been met.  38 U.S.C.A. § 5103A.





Service Connection

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active military service in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Service connection may be established either by showing direct incurrence or aggravation in service or by using applicable presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish entitlement to direct service connection, there must be: (1) competent and credible evidence confirming the Veteran has the claimed disability or, at the very least, showing he has at some point since the filing of his claim; (2) competent and credible evidence of in-service incurrence or aggravation of a relevant disease or injury; and (3) competent and credible evidence of a nexus or link between the in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), citing Hansen v. Principi, 16 Vet. App. 110, 111 (2002).

The STRs do not show any complaints, findings, or diagnoses regarding memory loss.  

A VA compensation examination was conducted in October 2006.  The Veteran denied any memory loss when examined.  

A VA psychiatric examination was conducted in November 2007 to ascertain the severity of PTSD.  He reported symptoms that included memory loss and decreased concentration.  He reported that he was told that his anxiety and stress increased his memory loss.  He could only remember 2 of 4 items unless he wrote them down.  He had problem remembering customer's names which he was able to do in the past.  He was enlisted in a Master's of Arts educational program and had problems remembering his school work.  

The examiner found that his recent memory was mildly impaired while his remote and immediate memories were normal.  He noted that the Veteran remembered 3 or 4 items for recent recall.  He also demonstrated "decent" memory functioning over the course of the interview.  

As service connection is in effect for PTSD, the record contains VA psychiatric outpatient that date from 2006 to 2013.  The Veteran underwent neuropsychological testing in July 2008, which failed to detect any problems with memory.  At psychiatric examination in January 2009, the Veteran reported his symptoms.  However he denied any problems with memory.  It was also noted that on examination, there was no evidence of acute intracranial pathology.  

A VA examination was conducted in November 2009 in the context of determining the severity of PTSD.  The examiner noted that the Veteran's recent and immediate memory was mildly impaired otherwise his remote memory was normal.  The examiner also reported that a recent neuropsychological report noted the Veteran's "scores on several memory measures are somewhat weaker than would be expected given his average level cognitive capacity, although there are inconsistencies in performance with scores ranging from the impaired to superior range.  This degree of fluctuation in his scores suggests a functional explanation rather than organic etiology."  He was noted to have mild problems with sustained attention.  His problem solving skills were broadly intact.  

A further VA examination was conducted in September 2011.  The examiner found that his memory was normal for both past and recent events with no gross cognitive impairment that was discernible.  The examiner noted that results from July 2008 neuropsychological testing showed "an extreme elevation on a measure of somatic [over concern]."  The final diagnosis was "person with feared complaint in whom no diagnosis was made."  The examiner found that his remote, recent, and immediate memory were normal.  

At the videoconference, the Veteran described his medical and service history.  He described his problems with his memory which has been noted in the medical examination reports.  He stated that he underwent TBI screening.  The results reportedly indicated that he had 45 or 50 percent chance of a concussion.  

As explained, the most fundamental requirement for any claim for service connection is that the Veteran has the condition claimed.  See Degmetich v. Brown, 8 Vet. App. 208 (1995); 104 F.3d 1328 (1997) (indicating 
VA compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability); see, too, McClain v. Nicholson, 21 Vet. App. 319 (2007) (further clarifying that this requirement of current disability is satisfied when the claimant has the disability at the time the claim for VA disability compensation is filed or during the pendency of the claim and that a claimant may be granted service connection even though the disability resolves prior to VA's adjudication of the claim).

Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in disability.  Brammer v. Derwinski, 3 Vet. App. 223 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  A current disability means a disability shown by competent medical evidence to exist.  Chelte v. Brown, 10 Vet. App. 268 (1997).

There is no competent evidence of a current disability upon which to predicate a grant of service connection for memory loss, apart from PTSD.  In this regard, the Veteran has neither provided nor identified any medical evidence showing a separate and distinct disability claimed as memory loss.   

The Veteran is not competent from a medical point of view to challenge the findings or rather in this case, the lack of findings regarding the claimed disability.  The findings of the medical examiners are more probative to issues of current disability and diagnosis.  As noted above VA medical evaluations indicate that at the most, his memory is mildly impaired.  Such symptoms are considered as part and parcel of his service connected PTSD.  

The appeal is denied. 


ORDER

Service connection for a disability claimed as memory loss is denied.


REMAND

Further development of the record is warranted and the appeal as to the remaining issues is REMANDED for the following action:

1.  Regarding the petition to reopen his claims for service connection for right leg/hip and left shoulder disabilities, send the Veteran an additional VCAA notice letter to comply with the Court's holdings in Kent v. Nicholson, 20 Vet. App. 1 (2006).

2.  Ask the Veteran whether he has received any additional evaluation or treatment for his sleep apnea, right leg/hip disability, left shoulder disability, PTSD, lumbar spine disability, left leg disability, cervical spine disability, bilateral pes planus, and hypertension since August 2013.  If he has, then obtain these additional records (assuming they are not already in the file).  

3.  Then schedule the Veteran for a VA compensation examination to ascertain the nature and etiology of his sleep apnea.  The clinician must consider the August 2006 Medical Evaluation Board (MEB) report showing Veteran's complaints of sleeping problems, as well as the Veteran's lay testimony regarding his symptomatology during service, which is presumed credible (unless there is a medical basis for discounting the credibility or reliability of the Veteran).

The examiner should provide a complete explanation for any opinion provided.  Conversely, if the examiner concludes that an etiological opinion cannot be provided, he or she should clearly and specifically specify in the examination report, with an explanation as to why.

4.  Also have the Veteran reexamined to reassess the severity of his PTSD, lumbar spine disability, left leg disability, cervical spine disability, bilateral pes planus, and hypertension in accordance with current VA protocols.  

	WITH REGARD TO THE LUMBAR SPINE AND CERVICAL SPINE DISORDER, THE EXAMINERS MUST ASCERTAIN IF THE VETERAN HAS A SEPARATE BOWEL OR BLADDER IMPAIRMENT RESULTING FROM THE CERVICAL AND/OR LUMBAR SPINE DISORDERS.

5.  Then readjudicate these claims in light of the additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him and his representative a supplemental SOC (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


